Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  140618(49)                                                                                           Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  KATHRYN HADDEN,                                                                                          Mary Beth Kelly
           Plaintiff-Appellee,                                                                             Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 140618
                                                                    COA: 286474
                                                                    Genesee CC: 07-087100-NO
  McDERMITT APARTMENTS, LLC,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  19, 2010 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.

        YOUNG, C.J., and MARKMAN, J., would grant the motion for reconsideration and,
  on reconsideration, would grant leave to appeal for the reasons set forth in Justice
  MARKMAN’s dissenting statement in this case, 488 Mich 945 (2010).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 24, 2011                        _________________________________________
         d0516                                                                 Clerk